Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.
	Response to Amendment
	Applicant’s amendment of 8/26/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1.  Claims 1 and 8-11 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear as to how Applicant intends the second electrode to be located upstream from the device in an incidence direction of light when the parent claim 1 requires the electrode to be part of the device.  It appears from the instant disclosure that Applicant may intend the second electrode to be located upstream from the light energy conversion element in an incidence direction of light, and the claim will be interpreted as such for the purpose of this action.  However, appropriate clarification and/or correction are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Parent claim 1 requires the light energy conversion element consisting of a first light energy conversion layer and a second light energy conversion layer.  Dependent claim 8 then requires an additional “joint layer” between the first and second light energy conversion layers.  The light energy conversion element cannot consist of only first and second light energy conversion layers if the joint layer of claim 8 is also required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiraga (US 20170077327) in view of Wikipedia (see previously attached citation) and further in view of Hinuma (Discovery of earth-abundant nitride semiconductors by computation screening and high-pressure synthesis, cited in IDS).
As to claim 1, Hiraga is directed to a light energy conversion device (Figures 1 and 2) comprising: a light energy conversion element (100/101); a first electrode (4) and a second electrode (2), wherein the light energy conversion element consists of a first light energy conversion layer as a single layer (101) and a second light energy conversion layer containing an light energy conversion material (100), wherein the light energy conversion material has a narrower band gap than the firs energy conversion layer material (paragraph 0017), the first light energy conversion layer is present between the second light energy conversion layer and the second electrode (101 is between 100 and 2), the second light energy conversion layer is present between the first light energy conversion layer and the first electrode 
Higara fails to teach the first light energy conversion layer containing SrZn2N2-.
Wikipedia teaches the general configuration of a multijunction solar cell and teaches that the selection for materials of each sub-cell (light energy conversion layers) is determined by system requirements such as lattice-matching, current-matching, optoelectronic properites (see “Material Choice”).  Therefore, a skilled artisan would have found it obvious to glean appropriate material choices from the prior art for a desired multijunction solar cell configuration for a desired output.
Hinuma is directed to nitride semiconductors and the use of such in photovoltaic devices (abstract) and specifically teaches the use of SrZn2N2 (Figure 4a) as this nitride is comprised of abundant elements, possesses favorable electronic properties, and has tunable direct bandgap for photovoltaic use (Predications on the bandgap engineering CaZn2N2).
Therefore, it would have been obvious to a skilled artisan at the time the invention was filed to select SrZn2N2 for use in the multijunction cell is Higara because the nitride is comprised of abundant elements, possesses favorable electronic properties, and has tunable direct bandgap for photovoltaic use, as taught by Hinuma.
Regarding claim 9, the prior art teaches the second electrode (2) being upstream the light energy conversion element in an incidence direction of light (see Figures 1 and 2, electrode 2 is the incident electrode and receives incident light before the conversion element).
Regarding claim 10, the prior art teaches the light being sunlight (paragraph 0005).
Regarding claim 11, the prior art teaches the second light energy conversion layer of the light energy conversion element being a single layer (see 100 of Figure 2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726